DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 06/14/2021 containing remarks to the claims.

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/633,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 06/14/2021 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses a process for purifying a natural gas feed stream comprising methane and hydrocarbons containing at least two carbon atoms as recited in claim 9. Specifically, no prior art discloses steps d)-f) as claimed. 
3+ hydrocarbons comprising: 
cooling a feed gas stream comprising methane and hydrocarbons containing at least two carbon atoms in a heat exchanger 602 to produce a cooled feed gas stream 603 (col. 12, lines 8-13); 
the cooled feed gas stream 603 is introduced into a phase separator 604 to produce a heavier hydrocarbon enriched liquid phase 605 and a high pressure gas stream 606 (col. 12, lines 13-20); 
separating the high pressure gas stream 606 in a membrane separation unit 607 to produce a permeate stream 608 enriched in C3+ hydrocarbons and a residue stream 609 (col. 12, lines 20-26);
introducing the residue stream 609 through an expansion valve 611 to produce cooled stream 612 (col. 12, lines 25-27); and
heating the cooled stream 612 by introducing the cooled stream into the heat exchanger 602 (col. 12, lines 27-30; Fig. 6).
Lokhandwala differs from the claimed invention in that the membrane separation of Lokhandwala produces a permeate enriched in hydrocarbons having more than two carbon atoms and a residue comprising lighter hydrocarbons, whereas the claimed invention is reversed. The claimed invention produces a permeate enriched in methane and a residue that contains the hydrocarbons having at least two carbon atoms. Lokhandwala also fails to disclose introducing a residue containing hydrocarbons having at least two carbon atoms into a second phase separator to produce a liquid stream and a gas stream, introducing at least a portion of the liquid stream 

Pinnau et al. (U.S. Patent No. 6,361,582), directed to a process for separating a gas mixture containing a gas and a C3+ hydrocarbon vapor using gas-separation membranes, discloses a process comprising: passing a gas stream into a first membrane separation unit to produce a permeate stream 303 enriched in carbon dioxide and a residue stream 302, feeding the residue stream into a phase separator 320 to produce a gas stream 305 and a liquid stream 306, the gas stream 305 is introduced into a second membrane separation unit and the resulting residue is passed into a second phase separator 322 (col. 44, line 54 to col. 45, line 25). Pinnau is considered to reasonably suggest that phase separators may be present after membrane separation units to separate residue streams enriched in hydrocarbons to produce a liquid stream and a gas stream. However, Pinnau does not disclose further introducing a portion of the liquid stream from a phase separator into a Joule-Thompson expansion means and heating the expanded stream by introduction into a heat exchanger counter current to a feed gas stream as recited in the claims. 
As such, no prior art alone or in combination discloses the claimed process and claims 9-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772